 1                                                                    The Honorable Timothy W. Dore
                                                                      Chapter 7
 2                                                                    Hearing Date: Friday, Sept. 11, 2020
                                                                      Hearing Time: 9:30 A.M.
 3                                                                    Location: Seattle - Telephonic
                                                                      Dial: 1-888-363-4749
 4                                                                    Enter Access Code: 2762430#
                                                                      Press the # sign
 5                                                                    Enter Security Code: 5334#
                                                                      Response Date: Sept. 4, 2020
 6

 7

 8                           UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9
       In re Nicholas Clifton Barnard,
10                                                                  No. 20-11870 – TWD

11                                                                  MOTION TO REDEEM PERSONAL
                                             Debtor.                PROPERTY
12

13
              Comes now the Debtor, Nicholas Clifton Barnard, by and through counsel, and moves
14
      the Court pursuant to Section 722 of the Bankruptcy Code 1 and Bankruptcy Rule 6008 for a
15
      Redemption Order on the following grounds:
16
              The item to be redeemed is tangible personal property intended primarily for personal,
17
      family or household use, and is more particularly described as follows:
18
      Year: 2013       Make: Ford        Model: C-Max Energi                Color: White
19
      Miles: 118,962 (approx.)           VIN: 1FADP5CU7DL531019
20
      (the “Property”).
21
              1.       The Debtor’s interest in the Property is exempt, and the debt, which is secured
22
      by the Property to the extent of the allowed secured claim of the Respondent Santander
23
      Consumer USA (“Creditor”) is a dischargeable consumer debt.
24

25

26    111 U.S.C. §§ 101-1532. Unless specified otherwise, all chapter and section references are to the Bankruptcy
      Code.

      Motion to Redeem Personal Property - 1                                     KAPLAN LAW PLLC
                                                                                  2155 112th Ave. NE
                                                                                 Bellevue, WA 98004
                                                                                 Phone: 425-818-4818
     Case 20-11870-TWD            Doc 14       Filed 08/15/20       Ent.          Fax:
                                                                           08/15/20    425-484-4444
                                                                                     17:01:16      Pg.     1 of 2
 1
             2.      The Creditor’s allowed secured claim for the purposes of redemption, the
 2
      “Redemption Value” should be determined to be not more than $2,400, as evidenced by the
 3
      Declaration of Nicholas C. Barnard filed herewith along with the Kelly Blue Book valuation
 4
      and repair estimate, Exhibits A & B respectively to the Debtors’ Declaration.
 5
             3.      The Debtor will either enter into a financing agreement with another creditor or
 6
      borrow the entire Redemption Value from a friend to pay Creditor the Redemption Value and
 7
      release Creditor’s lien on the Property. In the event Creditor objects to this Motion, the Debtor
 8
      requests the Court to determine the value of the Property as of the time of the hearing on such
 9
      objection.
10

11           DATED this 15th day of August, 2020.

12                                                        KAPLAN LAW PLLC

13
                                                          By: /s/ Michelle C. Kaplan
14                                                           Michelle Carmody Kaplan
                                                             WSBA No. 27286
15
                                                             Attorney for Debtor
16

17

18

19

20

21

22

23

24

25

26


      Motion to Redeem Personal Property - 2                             KAPLAN LAW PLLC
                                                                           2155 112th Ave. NE
                                                                          Bellevue, WA 98004
                                                                          Phone: 425-818-4818
     Case 20-11870-TWD         Doc 14     Filed 08/15/20     Ent.          Fax:
                                                                    08/15/20    425-484-4444
                                                                              17:01:16      Pg.   2 of 2
